 Case 8:19-cv-01603-WFJ-CPT Document 1 Filed 07/02/19 Page 1 of 14 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

 ANGELA MCNEAL, on behalf of herself and
 all others similarly situated,

        Plaintiff,                                  CASE NO.:
 v.
                                                    CLASS ACTION
 COMENITY BANK,
                                                    JURY TRIAL DEMANDED
        Defendant.
                                               /

                                CLASS ACTION COMPLAINT

       1.      Plaintiff, Angela McNeal, individually and on behalf of all others similarly situated,

asserts Comenity Bank (“Comenity”) “robocalled” her in violation of the Telephone Consumer

Protection Act, 47 U.S.C. §227 et seq. (“TCPA”) and Invasion of Privacy (“IOP”).

       2.      Comenity has a corporate policy of repeatedly contacting family and friends of

debtors to leave supposedly “urgent messages” for the alleged debtor, using this as a tool to

humiliate and embarrass alleged debtors as well as to intentionally cause aggravation and

annoyance to their relatives and friends.

       3.      Harassment of family members and friends is not a novel form of debt collection

abuse by any means. Indeed, Comenity is notable for having established an entire department set

up to “skip trace” or otherwise track down family members and friends of alleged debtors, just so

it can illegally roboblast abusive and deceptive calls to them.

       4.      As is further explained below, Comenity’s illegal tactics are another reason why

robocalls continue to be the #1 complaint in America.
    Case 8:19-cv-01603-WFJ-CPT Document 1 Filed 07/02/19 Page 2 of 14 PageID 2



                                                  INTRODUCTION

           5.      In 1991, Congress enacted the TCPA because of the abuses of automatic telephone

dialers.

           6.      Senator Hollings, the TCPA’s sponsor, described these calls as “the scourge of

modern civilization” 137 Cong. Rec. 30, 821 (1991).

           7.      Today, this scourge has become even worse than anyone ever imagined in 1991.

           8.      In May of 2019, Americans were bombarded with a shocking 5.2 billion robocalls

—an increase by an incredible 370% just since December 2015.1

         9.        Recently, the 4th Circuit in Krakauer v. Dish L.L.C., No. 18-1518, 2019 WL

2292196 (4th Cir. May 30, 2019) rendered a compelling and thoughtful opinion which illustrates

in no uncertain terms why these TCPA case can and should be handled on a class wide basis,

holding:

                   Given the remedial purpose of the TCPA, it is no surprise that
                   its cause of action would be conducive to class-wide
                   disposition. In enacting the law, Congress sought to deter an
                   activity that, while pernicious and disruptive, does not trigger
                   extensive liability in any single case. Since few individuals
                   would have an incentive to bring suit, no matter how frustrated
                   they were with the intrusion on their privacy, the TCPA opted
                   for a model that allows for resolution of issues without
                   extensive individual complications. (p. 18)

                   The TCPA was enacted to solve a problem. Simply put, people felt
                   almost helpless in the face of repeated and unwanted telemarketing
                   calls. S. Rep. No. 102-178, at 1-2 (1991). Congress responded with
                   an Act that featured a combination of public and private
                   enforcement, allowing suits both to enjoin intrusive practices and
                   deter future violations through money damages. The features of the
                   private right of action in § 227(c)(5), whether statutory damages or
                   strict liability, evince an intent by Congress to allow consumers to
                   bring their claims at modest personal expense. These same features

1
     YouMail Robocall Index, available at http://RobocallIndex.com/
                                                           2
 Case 8:19-cv-01603-WFJ-CPT Document 1 Filed 07/02/19 Page 3 of 14 PageID 3



               also make TCPA claims amenable to class action resolution. Dish’s
               arguments, if accepted, would contort a simple and administrable
               statute into one that is both burdensome and toothless. It would be
               dispiriting beyond belief if courts defeated Congress’ obvious
               attempt to vindicate the public interest with interpretations that
               ignored the purpose, text, and structure of this Act at the behest of
               those whose abusive practices the legislative branch had meant to
               curb. (p. 33)

               This will not happen. Class adjudication is complicated, and getting
               it right requires a careful parsing of the claims and the evidence from
               the start. It also requires striking a balance between efficient
               administration and fairness to all those affected, whether they be the
               class members, the defendants, or absent parties who are
               nonetheless bound by the judgment. The proceedings below
               reflected just the measured and thorough approach that we might
               hope for in such demanding situations. (Id.)

         10.   “[T]he legislative intent behind the TCPA supports the view that class action is the

superior method of litigation. ‘[I]f the goal is to remove the scourge’ from our society, it is

unlikely that individual suits would deter large entities as effectively as aggregated class actions

and that individuals would be motivated … to sue in the absence of the class action vehicle.”

[emphasis added] Krakauer v. Dish Network L.L.C., 311 F.D.R. 384, 400 (M.D.N.C. May 22,

2017).

         11.   Comenity is not the only one of these “large entities” that clearly needs to be

stopped, but also bears the dubious distinction of perhaps being the most abusive robocalling debt

collector in the country.

         12.   Comenity recently settled the TCPA class action, Carrie Couser v. Comenity Bank,

et al, 3:12-cv-02484-MMA-BGS, for $8,475,000 settlement, and in doing so, specifically carved

out what it referred to as “wrong numbers”. These “wrong numbers” are at issue on this case.

However, these are not really “wrong” numbers, they are in fact the exact right number Comenity




                                                  3
    Case 8:19-cv-01603-WFJ-CPT Document 1 Filed 07/02/19 Page 4 of 14 PageID 4



intended to call. They would be more accurately labeled “illegal numbers” robocalled without

express consent.

         13.     The Couser class action has not stopped Comenity from breaking the law; indeed,

it appears to have emboldened it into assuming it can continue to break the law and get away with

it.

         14.     As suggested in the Krakauer case, individual suits have provided no deterrence

whatsoever against serial TCPA violators like Comenity, as evidenced by the over 100 individual

lawsuits against Comenity in the last few years.

         15.     Comenity, as a serial violator of the TCPA, and has settled hundreds of TCPA

lawsuits, including those in arbitration and handled pre-suit. Comenity pays “hush-money” to their

individual victims of robo-harassment that are aware enough of their rights to sue it, and then

forces these persons to sign confidentiality agreements. Comenity in essence uses this as a way to

continue to break the law and get away with it.2

         16.     Comenity’s business model in making these types of calls puts profits over people.

This form of abuse is so lucrative that individual settlements can be made without making a

significant dent in the profits inherent to the abuse.

         17.     Comenity Bank is one of the top five companies with the most debt collection

complaints in 2017 according to an analysis completed by the National Consumer Law Center

(“NCLC”) using data from the Federal Trade Commission (“FTC”). Please see Exhibit A attached

hereto this Complaint.




2
   This information will be obtained through discovery and will assist this Court in determining the willful and
knowing violation of the TCPA.
                                                      4
 Case 8:19-cv-01603-WFJ-CPT Document 1 Filed 07/02/19 Page 5 of 14 PageID 5



       18.     Comenity has been ordered to turn over the prior complaints made by their own

customers as discovery in another lawsuit. See Ehrlich v. Comenity Capital Bank, a subsidiary of

Comenity LLC, (S.D. Fla. August 07, 2017) attached as Exhibit B.

       19.     The TCPA was enacted to prevent companies like Comenity from invading

American citizens’ privacy and making illegal robocalls.

       20.     Congress enacted the TCPA to prevent real harm. Congress found that "automated

or pre-recorded calls are a nuisance and an invasion of privacy, regardless of the type of call" and

decided that "banning" such calls made without consent was "the only effective means of

protecting telephone consumers from this nuisance and privacy invasion." Pub. L. No. 102-243,

§§ 2(10-13) (Dec. 20, 1991), codified at 47 U.S.C. § 227; see also Mims v. Arrow Fin. Servs.,

LLC, 132 S. Ct. 740, 744 (2012) (“The Act bans certain practices invasive of privacy”).

       21.     According to findings by the Federal Communication Commission (“FCC”)—the

agency Congress vested with authority to issue regulations implementing the TCPA—such calls

are prohibited because, as Congress found, automated or prerecorded telephone calls are a greater

nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and

inconvenient. The FCC also recognized that wireless customers are charged for incoming calls

whether they pay in advance or after the minutes are used. These types of damages are the same

shared by the Plaintiff and the class members.

                                     JURISDICTION AND VENUE

       22.     Jurisdiction and venue for purposes of this action are appropriate and conferred by

28 U.S.C. §1331.

       23.     The alleged violations described in this complaint took place in Tampa, Florida,

which is within the territorial jurisdiction of the Middle District of Florida.

                                                   5
 Case 8:19-cv-01603-WFJ-CPT Document 1 Filed 07/02/19 Page 6 of 14 PageID 6



                                      FACTUAL ALLEGATIONS

       24.     Plaintiff is a natural person, and citizen of the State of Florida, residing in

Tampa, Florida.

       25.     Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755 F. 3d

1265 (11th Cir. 2014); Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242 (11th Cir. 2014).

       26.     Comenity is a corporation with its principal place of business in Columbus, Ohio,

and conducts business in the State of Florida and across the United States.

       27.     Comenity has a despicable policy of calling family members and friends of the

alleged debtor. Comenity then has their collectors read from a script that has no other purpose

than to terrorize the alleged debtor through harassment of their friends and relatives.

       28.     Despite Comenity’s statements regarding urgency, there is absolutely nothing

“urgent” about Comenity’s communications. Rather, these are garden-variety debt collection calls.

       29.     Comenity creates this false sense of “urgency” as a way to panic family members

and friends with the hopes that they will call the alleged debtor and further instill panic in them,

as well as to force the debtor to experience extreme embarrassment by forcing them to explain the

debt-collection purpose behind the call to the friend or relative. Ultimately, another purpose of this

tactic is to make it so that family and friends feel harassed and demand that the alleged debtor

resolve the debt to end the harassment.

       30.     Comenity obviously never had “express consent” to call Plaintiff’s cellular

telephone number or other similarly situated family and friends, as they had no relationship with

Comenity.




                                                  6
 Case 8:19-cv-01603-WFJ-CPT Document 1 Filed 07/02/19 Page 7 of 14 PageID 7



       31.     Comenity placed several calls to Plaintiff’s cellular telephone using an ATDS

without the express prior consent to do so, and with the knowledge that they were calling the wrong

number.

       32.     Comenity is believed to have used an “off the shelf predictive dialer” which

qualifies as an ATDS to make the calls referenced in this complaint. Plaintiff’s counsel has

represented numerous debt collection clients in actions against Comenity who have described

indicia of autodialer use by Comenity, such as the existence of a distinctive pause before

Comenity’s representative came onto the line.

       33.     Comenity has called numerous other individuals, including class members, without

their express consent using this exact same predictive dialer.

       34.     Each call Comenity made to the Plaintiff’s aforementioned cellular telephone

number was done so without the “express permission” of the Plaintiff.

       35.     Plaintiff is the regular user and carrier of the cellular telephone number at issue,

(813) 325-3537.

       36.     Comenity made at least one call to (813) 325-3537 using an “automatic telephone

dialing system” (ATDS).

       37.     Comenity made numerous calls to (813) 325-3537 using an ATDS.

       38.     Each call Comenity made to (813) 325-3537 in the last four years was made using

an ATDS.

       39.     Each call Comenity made to the Plaintiff’s cell phone was done so knowing there

was no “express consent” of the Plaintiff.

       40.     Each call Comenity made to the Plaintiff was made using an ATDS, which has the

capacity to store or produce telephone numbers to be called, without human intervention, using a

                                                 7
 Case 8:19-cv-01603-WFJ-CPT Document 1 Filed 07/02/19 Page 8 of 14 PageID 8



random or sequential number generator; and to dial such numbers as specified by 47 U.S.C §

227(a)(1).

        41.     By effectuating these unlawful phone calls, Comenity has caused Plaintiff the very

harm that Congress sought to prevent—namely, a "nuisance and invasion of privacy."

        42.     Comenity’s aggravating and annoying phone calls trespassed upon and interfered

with Plaintiff’s rights and interests in her cellular telephone and cellular telephone line, by

intruding upon Plaintiff’s seclusion.

        43.     Comenity’s phone calls harmed Plaintiff by wasting her time, trespassed on her

phone, invaded her privacy as well as caused aggravation and inconvenience.

        44.     Moreover, "wireless customers [like Plaintiff] are charged for incoming calls

whether they pay in advance or after the minutes are used." In re: Rules Implementing the TCPA

of 1991, 23 FCC Rcd 559, 562 (2007). Comenity’s phone calls harmed Plaintiff by depleting the

battery life on her cellular telephone, and by using minutes allocated to Plaintiff by her cellular

telephone service provider.

        45.     Despite actual knowledge of its wrongdoing, Comenity continued the campaign of

illegal robocalls.

        46.     Comenity willfully or knowingly violated the TCPA with respect to the Plaintiff

and the members of the class.

                                            COUNT I

                                     (Violation of the TCPA)

        47.     Plaintiff incorporates Paragraphs one (1) through forty- six (46) above.




                                                  8
 Case 8:19-cv-01603-WFJ-CPT Document 1 Filed 07/02/19 Page 9 of 14 PageID 9



          48.    Comenity violated the TCPA with respect to the Plaintiff and members of the class

each time it called the Plaintiff or those class members that were similarly situated without having

express consent to place such calls using an ATDS.

          49.    Comenity knowingly or willfully violated the TCPA with respect to the Plaintiff

and the class.

          50.    Comenity’s repeated placement of unconsented-to, non-emergency telephone calls

using an automatic telephone dialing system to the wireless telephone number of the Plaintiff and

class members was a violation of federal law, including 47 U.S.C § 227(b)(1)(A)(iii).

          51.    As a result of Comenity’s illegal conduct, Plaintiff and the members of the class

suffered actual damages and, under § 227(b)(3)(B), is entitled to, inter alia, a minimum of $500.00

in damages for each such violation of the TCPA.

          52.    The Plaintiff is also entitled to statutory treble damages for Comenity’s willful or

knowing violations of the TCPA.

          53.    Plaintiff and class members are also entitled to, and do seek, injunctive relief

prohibiting Comenity from violating the TCPA in the future.

          WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Comenity for statutory damages, treble damages, actual damages and any other

such relief the court may deem just and proper.

                                              COUNT II

                         (Invasion of Privacy – Intrusion Upon Seclusion)

          54.    Plaintiff incorporates Paragraphs one (1) through forty- six (46) as if fully restated

herein.




                                                   9
Case 8:19-cv-01603-WFJ-CPT Document 1 Filed 07/02/19 Page 10 of 14 PageID 10



       55.     Defendant’s policy of calling relatives and friends has repeatedly and intentionally

invaded Plaintiff’s privacy through Defendant’s collection conduct.

       56.     All of the calls made to Plaintiff’s cell phone by Defendant and its agents using an

automatic telephone dialing system were made in violation of the TCPA and were unreasonable

and highly offensive invasions of Plaintiff’s right to privacy.

       57.     Defendant’s persistent calls to her cellular telephone eliminated Plaintiff’s right to

be left alone. Defendant continues this practice with no regard to an alleged debtor’s individualized

situation and relationship with family members and friends.

       58.     Defendant’s collection calls purposely made to the friend or family of an alleged

debtor disrupted Plaintiff’s privacy, disrupted Plaintiff’s sleep, disrupted Plaintiff during

mealtimes, disrupted Plaintiff during her work, and continually frustrated and annoyed Plaintiff.

       59.     Plaintiff has no escape to the incessant calls as Plaintiff is not who Defendant is

even looking for. By continuing this campaign of calls, Defendant has intentionally made Plaintiff

responsible in relaying communications that invade and disrupts Plaintiff during her everyday life.

       60.     These persistent autodialed collection calls eliminated the peace and solitude that

the Plaintiff would have otherwise had in Plaintiff’s home and anywhere else Plaintiff went with

her cellular phone.

       61.     By calling her cellular phone with the intentions of harassment as described herein,

under the false guise of finding another person, Plaintiff had no escape from these collection calls

either in her home or when she left the home.

       62.     By persistently autodialing Plaintiff’s cellular phone without prior express consent,

Defendant invaded Plaintiff’s right to privacy, as legally protected by the TCPA, and caused

Plaintiff to suffer concrete and particularized harm.

                                                  10
Case 8:19-cv-01603-WFJ-CPT Document 1 Filed 07/02/19 Page 11 of 14 PageID 11



       63.     Defendant’s harassing collection conduct and tactic of repeatedly auto dialing

Plaintiff to her cellular willfully knowing that Plaintiff is not the alleged debtor is highly offensive

to a reasonable person.

       64.     Defendant intentionally intruded upon Plaintiff’s solitude and seclusion.

       65.     As a result of Defendant’s action or inaction, Plaintiff has been damaged.

       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Defendant for statutory damages, punitive damages, actual damages and any

other such relief the court may deem just and proper.

                               CLASS ACTION ALLEGATIONS

       66.     Plaintiff restates each of the allegations in all other paragraphs as if fully stated

herein. Plaintiff, individually and on behalf of all others similarly situated, brings the above claims

on behalf of a Class.

       67.     In this case, Plaintiff seeks to certify the class, subject to amendment, as follows:

               The Comenity TCPA Class consists of:

               (1) All persons in the United States (2) to whose cellular telephone number
               (3) Comenity placed a non-emergency telephone call relating to a debt (4)
               using substantially the same system(s) that were used to telephone Plaintiff
               (5) within 4 years of the filing of this complaint and (6) where Comenity
               did not have express consent to call said cellular telephone number.


       68.     Plaintiff represents and is a member of the Class. Excluded from the Class are

Comenity and any entities in which Comenity has a controlling interest, Comenity’s agents and

employees, the Judge to whom this action is assigned, and any member of the Judge’s staff and

immediate family, and claims for personal injury, wrongful death and/or emotional distress.

       69.     Plaintiff is presently unaware of the exact number of members in the Class, but

based upon the size and scope of Comenity’s business, including the fact that Comenity Bank has
                                                   11
Case 8:19-cv-01603-WFJ-CPT Document 1 Filed 07/02/19 Page 12 of 14 PageID 12



been sued hundreds of times for violating the TCPA, Plaintiff reasonably believes that the class

members number at a minimum is in the thousands.

       70.     Plaintiff and all members of the Class have been harmed by Comenity’s actions.

       71.     This Class Action Complaint seeks money damages and injunctive relief.

       72.     The joinder of all class members is impracticable due to the size and relatively

modest value of each individual claim.

       73.     The disposition of the claims in a class action will provide substantial benefit to

both the parties and the Court in avoiding multiplicity of identical suits. The class can be easily

identified through records maintained by Comenity.

       74.     There are questions of law and fact common to the members of the Class, which

common questions predominate over any questions that affect only individual class members.

Those common questions of law and fact include, but are not limited to:

               (1)     Whether Comenity engaged in a pattern of using an ATDS to place
                       calls to cellular telephones without the prior express consent of the
                       called party;

               (2)     Whether Comenity’s conduct was knowing or willful; and

               (3)     Whether Comenity’s actions violated the TCPA.

               (4)     Whether Comenity’s action violated Florida’s Invasion of Privacy
                       law.

       75.     As a person who received the telephone calls using an ATDS or an artificial or

prerecorded voice, without their prior express consent, all within the meaning of the TCPA,

Plaintiff asserts claims that are typical of the members of the Class.

       76.     As a person who received the telephone calls without their prior express consent

for a family member or relative’s debt, Plaintiff asserts claims that are typical of the members of

the Class.
                                                  12
Case 8:19-cv-01603-WFJ-CPT Document 1 Filed 07/02/19 Page 13 of 14 PageID 13



       77.     Plaintiff will fairly and adequately represent and protect the interests of the Class,

and Plaintiff does not have an interest that is antagonistic to any member of the Class.

       78.     Plaintiff has retained counsel experienced in handling class action claims involving

violations of federal and state consumer protection statutes such as the TCPA and IOP.

       79.     A class action is the superior method for the fair and efficient adjudication of this

controversy.

       80.     Class-wide relief is essential to compel Comenity to comply with the above-

mentioned laws. The interest of class members in individually controlling the prosecution of

separate claims against Comenity is small because the statutory damages in an individual action

for violations are small.

       81.     Management of these claims is likely to present significantly fewer difficulties than

are presented in many class claims because the calls at issue are all automated and the class

members, by definition, did not provide the prior express consent required under the statute to

authorize calls to their cellular telephones.

       82.     Comenity has acted on grounds generally applicable to the Class, thereby making

final injunctive relief and corresponding declaratory relief with respect to the class as a whole

appropriate.

       83.     Moreover, Plaintiff alleges that the above violations complained of herein are

substantially likely to continue in the future if an injunction is not entered.

       WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and favor of

the Class, and against Comenity for:

       a.      A declaration that Comenity’s practices described herein violate the
               Telephone Consumer Protection Act, 47 U.S.C. § 227 and Florida’s
               Invasion of Privacy laws;

                                                   13
Case 8:19-cv-01603-WFJ-CPT Document 1 Filed 07/02/19 Page 14 of 14 PageID 14



      b.     An injunction requiring Comenity not to call any third parties or numbers
             that were skip traced, or obtained through other means than by obtaining the
             called party’s prior express consent to ensure that class members, including
             the Plaintiff, are not called now or when those class members obtain
             additional telephone numbers in the future;

      c.     An injunction requiring Comenity to file quarterly reports of third-party
             audits with the Court on its system and procedures not to call any third
             parties or numbers that were skip traced to ensure that class members,
             including the Plaintiff, are not called in the future;

      d.     An award of statutory and actual damages in an amount to be proven at trial;

      e.     An award of statutory damages for Plaintiff and each Class member in the
             amount of $500.00 for each and every call that violated the TCPA;

      f.     An award of treble damages, as provided by statute, of up to $1,500.00 for
             Plaintiff and each Class member for each and every call that violated the
             TCPA;

      g.     An order certifying this action to be a proper class action pursuant to the
             Federal Rules of Civil Procedure 23, establishing the appropriate Classes
             and any Sub-classes the Court deems appropriate, finding that Plaintiff is a
             proper representative of the Classes, and appointing the lawyers and law
             firms representing Plaintiff as counsel for the Classes;

      h.     An award of Plaintiff’s attorneys’ fees, litigation expenses and costs of suit;
             and

      i.     Such further and other relief the Court deems reasonable and just.


      Plaintiff, individually and on behalf of all others similarly situated, demands trial by jury.

                                             Respectfully Submitted,

                                             /s/ William “Billy” Howard, Esq.
                                             William "Billy" Peerce Howard, Esq.
                                             Florida Bar No.: 0103330
                                             Billy@TheConsumerProtectionFirm.com
                                             The Consumer Protection Firm
                                             4030 Henderson Boulevard
                                             Tampa, FL 33629
                                             Telephone: (813) 500-1500
                                             Facsimile: (813) 435-2369
                                             Attorney for Plaintiff
                                                 14
